Citation Nr: 1527315	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD), claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from August 1952 to August 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for right knee arthritis, left knee arthritis, right ankle arthritis, left ankle arthritis, and a nervous condition. 

The matter was last before the Board in July 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  The Board also notes that in July 2014, the issues of service connection for a right knee condition, left knee condition, right ankle condition, and left ankle condition were also remanded for further development.  While in remand status, the Appeals Management Center (AMC) granted the Veteran's claims for service connection for a right knee condition, left knee condition, right ankle condition, and left ankle condition in a rating decision dated in October 2014.  Thus, these issues are no longer before the Board as the Veteran has been granted the full benefits sought on appeal.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the directives in the July 2014 remand, an addendum medical opinion was obtained in September 2014.  The examiner, the same examiner who conducted in April 2013 VA examination, noted that he did not review the Veteran's claims file, but reviewed the VA treatment records, the Veteran's DD Form 214, and "vbms."  The examiner found that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that while there was no doubt that the Veteran was in combat in Korea, "symptoms remindful of PTSD" only occur after he had a brain infarct discovered in 2005.  The brain infarct was not related to war experienced but to chronic medical diseases like hypertension and arthrosclerosis.  The examiner also noted that it was common for people who develop memory difficulties to discuss mostly very old memories, in a sense hiding that they have lost ability to remember events closer in time.  The examiner stated that "this seems to be the case" with the Veteran, and there was no indication that he needed psychiatric care prior to the brain infarct in 2005.

While the VA examiner stated in his report that he reviewed "vbms," in stating that the Veteran did not have "symptoms remindful of PTSD" before 2005, he did not discuss the Veteran's lay statements prior to 2005 regarding having a nervous condition.  The examiner also did not discuss the various statements from the Veteran's wife, including a July 1981 statement where she stated that the Veteran was afraid of going outside, doesn't look for conversation with anybody, and that he gets upset and irritated for even little things.  The Veteran's wife also testified at an August 1981 DRO hearing that the Veteran was nervous, didn't like to go out with his kids, and once threw a pitcher of water at her.  The examiner must acknowledge and discuss any lay evidence of onset and a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports). 

Also, the while the examiner stated that "symptoms remindful of PTSD" did not occur until after the 2005 brain infarct, that statement is unclear, and it appears that the examiner may have relied on an inaccurate factual history in rendering his opinion.  The examiner did not discuss a January 1979 gastrointestinal evaluation, which diagnosed the Veteran with anxiety, and a December 1984 VA psychiatric examination, which diagnosed the Veteran with dysthymic disorder.  The examiner noted the Veteran looking anxious and depressed, disoriented in time, with memory problems and poor concentration and calculation.  Also, the examiner did not discuss the Veteran's previous diagnosis of generalized anxiety disorder, which is reflected in the Veteran's VA treatment records.

As the examiner failed to consider the lay statements of the Veteran and his wife, and relied on an inaccurate factual history, see Reonal v. Brown, 5 Vet. App. 458, 794 (1993), the Board finds that the September 2014 opinion is inadequate.  Remand is required to obtain a new VA examination with a complete medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).
  
Finally, the record indicates that the Veteran has been receiving regular VA psychiatric treatment.  The most recent VA treatment records contained in the claims file date back to August 2014.  Any updated VA treatment records, from August 2014 to present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the VAMC Caribbean Healthcare System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2014 to the present.

2.  The Veteran should be scheduled for a VA mental disorders examination.  The entire VBMS claims file, the records contained in Virtual VA, and a copy of this remand must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The examiner should discuss the Veteran's VA treatment records, which include a diagnosis of generalized anxiety disorder.

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service, including the Veteran's combat service in Korea. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, including a January 1979 gastrointestinal evaluation which contains a diagnosis of anxiety, and a December 1984 VA psychiatric examination, which contains a diagnosis of dysthymic disorder, with symptoms such as anxiety and depression.  The examiner must also discuss the various lay statements of the Veteran and his wife in the record, as well as any other relevant information.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




